           Case 1:20-cv-01028-PGG Document 37
                                           36 Filed 08/04/20
                                                    08/03/20 Page 1 of 1



                                  250 VESEY STREET • NEW YORK, NEW YORK 10281.1047

                                TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306


                                                                                             Direct Number: (212) 326-7881
                                                                                                  jclay@jonesday.com


                                                  August 3, 2020

VIA ECF

The Honorable Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007                                                                              August 4, 2020

         Re:      Grunwald v. Equifax Information Services, LLC, et al.,
                  No. 1:20-cv-1028 (S.D.N.Y.)

Dear Judge Gardephe:

        Plaintiff and Experian Information Solutions, Inc. jointly request an additional one week
of time until August 10, 2020 to attempt to resolve this matter through informal settlement
negotiations. While negotiations are moving slowly, the parties continue to make progress
toward a potential resolution.

       If the parties are unable to reach a settlement in principle by August 10, we propose
submitting a joint status letter with a revised case management plan.

         We thank the Court for its consideration of this matter.


                                                                Respectfully submitted,

                                                                /s/ Juliana S. Clay

                                                                Juliana S. Clay
cc:      Edward Kroub, Esq.
         Cohen & Mizrahi LLP
         300 Cadman Plaza West, 12th Floor
         Brooklyn, NY 11201




AMSTERDAM • ATL ANTA • BEIJING • BOSTON • BRI SBANE • BRUSSE L S • CHICAGO • CLEVE L AND • COLUMBUS • DAL L AS • DETROIT
DUBAI • DÜSSELDORF • FRANKFUR T • HONG KONG • HOUSTON • IRVINE • LONDON • LOS ANGELES • MADRID • MELBOURNE
MEXICO CIT Y • MIAMI • MIL AN • MINNEAPOLIS • MOSCOW • MUNICH • NEW YORK • PARIS • PER TH • PITTSBURGH • SAN DIEGO
SAN FRANCISCO • SÃO PAULO • SAUDI ARABIA • SHANGHAI • SILICON VALLEY • SINGAPORE • SYDNEY • TAIPEI • TOKYO • WASHING TON
